NUMBER 13-21-00429-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG


ANTON SCOTT HALEY AND ALL OCCUPANTS,                              Appellants,

                                          v.

WILMINGTON SAVINGS FUND SOCIETY, FSB,
AS OWNER TRUSTEE OF THE RESIDENTIAL
CREDIT OPPORTUNITIES TRUST V-D,                                     Appellee.


             On appeal from the County Court at Law No. 5
                       of Nueces County, Texas


                                   ORDER

Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

      Appellant, Anton Scott Haley, appeals from a judgment awarding appellee,

Wilmington Savings Fund Society, FSB, as Owner Trustee of the Residential Credit
Opportunities Trust V-D, immediate possession of residential property commonly known

as 4910 Lavaca Drive, Corpus Christi, Texas 78411. The judgment, signed on December

2, 2021, includes an order setting the security amount at $10,000.00. A writ of possession

was originally issued on December 14, 2021.

       Later that month, Haley filed an emergency motion with this Court complaining that

the $10,000.00 amount was excessive and seeking a temporary stay from execution of

the writ. See TEX. R. APP. P. 24.4(a)(1) (authorizing courts of appeals to review the

“sufficiency or excessiveness of the amount of security”). On December 21, 2021, we

granted a temporary stay conditioned on Haley depositing a $1,000 cash bond into the

registry of the trial court by 5:00 p.m. on Monday, December 27, 2001. We also directed

the trial court to conduct a hearing on Haley’s motion to reduce the security amount,

render a decision on the motion, and issue findings of fact and conclusions of law, all

within thirty days from the date of the order.

       On April 1, 2022, the Court received a supplemental clerk’s record showing that

Haley failed to timely deposit the initial $1,000 cash bond, that the trial court denied

Haley’s request to reduce the bond amount, and that Haley has failed to file any bond to

stay enforcement of the writ of possession. Haley did not seek review of the trial court’s

order denying his motion to reduce the bond.

       On May 17, 2022, we received another emergency motion from Haley asking that

we stay the execution of a second writ of possession issued by the trial court on May 12,

2022. According to Haley, the writ will be executed on May 19, 2022, at 10:00 A.M. Haley

contends that the trial court “does not currently have jurisdiction” to issue a writ of


                                             2
possession because more than ninety days have passed since the judgment of

possession was signed. See TEX. R. CIV. P. 510.8(d)(1). Having considered the motion

and the Court’s file, we conclude that Haley is not entitled to the relief he seeks.

Accordingly, the motion is hereby denied.


                                                                PER CURIAM



Delivered and filed on the
19th day of May, 2022.




                                            3